Citation Nr: 1202131	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-23 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to an increased rating for residuals of a left tibia and fibula fracture with leg shortening, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1963 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Oakland, California Regional Office (RO).  Since that initial decision, the Veteran has moved to Costa Rica; he maintains an address in Florida, however, so the St. Petersburg RO has assumed jurisdiction over the appeal.  

In a September 2009 claim, the Veteran sought a total disability rating based on individual unemployability; to date, this issue has not been adjudicated.  Thus, the issue of entitlement to a TDIU has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his August 2008 Substantive Appeal, the Veteran requested the opportunity to testify at a Video Conference hearing before a member of the Board.  A review of the Veteran's claims file reveals that he was scheduled for such a hearing in September 2010.  The Veteran's representative asked that this hearing be postponed, as the Veteran lives out of the country.  In November 2010, his request to postpone his hearing was granted.

Though it appears that the Veteran was then scheduled for a second hearing in February 2011, there is no record in the Veteran's claims file that he was notified of this hearing.  As there is no indication that the Veteran wishes to waive his right to a hearing, the Board believes it prudent to remand the Veteran's claim in order that his hearing may be rescheduled.

Accordingly, the case is REMANDED for the following action:

1.  Coordinate with the Veteran to determine when he will return to the United States and be able to attend either an in-person Travel Board hearing or be available to present testimony at a Video Conference hearing.  

2.  Following that, the RO/AMC should schedule the Veteran for a hearing before a member of the Board at the appropriate Regional Office.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

